It appearing to the court that the defendarit herein has waived the issuance of summons and has voluntarily entered its appearance herein, this *678cause came on to be heard upon the petition, and it further appearing that said defendant is in default of any pleading herein and does not desire to so plead, or to offer any defense herein, and it further appearing that said defendant, a corporation, as alleged in the plaintiff’s petition herein, has exercised the franchise and privilege contrary to law in such cases provided, viz., that it has carried on a professional business contrary to the provisions of Section 8623, General Code of Ohio;
Wherefore, it is ordered, adjudged and decreed that said company be, and it is hereby ousted of said franchise privilege and excluded and barred from its corporate rights, privileges and franchises and the exercise thereof and that said corporation be dissolved.
The matter of the appointment of a trustee to settle the affairs of said defendant is reserved for the further order of the court.

Judgment of ouster by confession.